In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Human Rights, dated November 3, 2004, which dismissed a complaint upon a finding of no probable cause to believe that the New York City Transit Authority unlawfully discriminated or retaliated against the petitioner on the basis of his national origin, the petitioner appeals from a judgment of the Supreme Court, Rings County (Harkavy, J.), dated February 18, 2005, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly concluded that the determination of no probable cause made by the respondent New York State Division of Human Rights (hereinafter the DHR) was not arbitrary and capricious or lacking a rational basis in the record (see Matter of Pathak v New York State Div. of Human Rights, 13 AD3d 634, 635 [2004]; Matter of Bellamy v New York State Div. of Human Rights, 8 AD3d 269, 270 [2004]; Matter of Sidoti v New York State Div. of Human Rights, 212 AD2d 537, 538 [1995]). The DHR has broad discretion to determine its method of investigating complaints (see 9 NYCRR 465.6 [b]; Matter of Camp v New York State Div. of Human Rights, 300 AD2d 481 [2002]; Lee v New York State Human Rights Appeal Bd., 111 AD2d 748, 749 [1985]; Matter of Verderber v Roechling Steel, 110 AD2d 705, 706 [1985]). The petitioner had a full opportunity to present his case to the DHR, made numerous submissions, and participated in a conference (see Matter of Cornelius v New York State Div. of Human Rights, 286 AD2d 329, 330 [2001]; Matter of Gleason v Dean Sr. Trucking, 228 AD2d 678, 679 *642[1996]; Matter of Sheppard v McCall, 112 AD2d 239 [1985]). Contrary to the petitioner’s contention, a hearing was not required (see Executive Law § 296; Matter of Doin v Continental Ins. Co., 114 AD2d 724, 725 [1985]). Accordingly, the petition was properly denied and the proceeding dismissed (see Matter of Pathak, supra; Matter of Bellamy, supra; Matter ofSidoti, supra). Miller, J.P., Goldstein, Spolzino and Dillon, JJ., concur.